Filed 6/14/21 P. v. Presswood CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

THE PEOPLE,                                               B309018

         Plaintiff and Respondent,                        (Los Angeles County Super.
                                                          Ct. No. 0PR03579)
         v.

DARRELL PRESSWOOD,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Kevin S. Rosenberg, Judge. Dismissed.

     Ricard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.


                              __________________________
       In 2017, defendant Darrell Presswood pled guilty to
possession for sale of phencyclidine (PCP) (Health & Saf. Code,
§ 11378.5) and was sentenced to three years in prison. Defendant
was released on post-release community supervision in February
2019. On June 9, 2020, a family member informed the police that
defendant had threatened her. Defendant was taken into
custody, and was charged with making a terrorist threat (Pen.
Code, § 422, subd. (a)).
       Defendant’s probation officer filed a revocation petition.
Defendant waived his right to a hearing and other constitutional
rights and admitted violating the conditions of his release. The
trial court revoked and reinstated post-release community
supervision with modified conditions, and ordered defendant to
serve 180 days in the county jail. At the time, he had credit for
170 days in custody. Defendant timely appealed.
       After examining the record, appointed counsel filed an
opening brief under People v. Wende (197) 25 Cal.3d 436 raising
no issues. On February 17, 2021, we advised defendant he had
30 days to personally submit any contentions he wished us to
consider. Defendant did not file a supplemental brief.
       Recent cases have held that Wende review is required only
from a defendant’s first appeal from a criminal conviction. (See
People v. Cole (2020) 52 Cal.App.5th 1023, 1028, review granted
October 14, 2020, S264278 (Cole) [Wende does not apply to
appeals from the denial of postconviction relief]; People v.
Figueroa (2021) 61 Cal.App.5th 108, 111 (Figueroa), review
granted May 12, 2021, S267870 [following Cole].) In People v.
Freeman (2021) 61 Cal.App.5th 126, the court applied this
reasoning to an appeal from an order revoking and reinstating
post-release community supervision because the order was “not a




                               2
direct appeal from a judgment of conviction.” (Id. at p. 133.) The
Freeman court also held, “When an appellant files a pro se
supplemental brief in a Wende case, the appellate court must
address the specific issues raised and, if they lack merit, explain
why they fail.”1 (Id. at p. 134.)
      We agree with these cases. Because Wende review does not
apply to an appeal from an order revoking post-release
community supervision and defendant has not personally filed a
supplemental brief, we dismiss the appeal.
                           DISPOSITION
      The appeal is dismissed.




                                          RUBIN, P. J.
WE CONCUR:



            BAKER, J.



            KIM, J.




1     In Freeman, the appellant had filed a supplemental brief,
and in the unpublished portion of the opinion, the court
addressed the issues that appellant himself had raised. Here,
defendant submitted no supplemental brief.




                                 3